         Case 1:19-cv-09236-KPF Document 60 Filed 01/15/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 DAVID LEIBOWITZ, BENJAMIN
 LEIBOWITZ, JASON LEIBOWITZ, AARON
 LEIBOWITZ, and PINCHAS GOLDSHTEIN,
                                                             CASE NO. 1:19-cv-09236
        Plaintiffs,

 v.

 IFINEX INC., BFXNA INC., BFXWW INC.,
 TETHER HOLDINGS LIMITED, TETHER
 OPERATIONS LIMITED, TETHER LIMITED,
 TETHER INTERNATIONAL LIMITED,
 DIGFINEX INC., PHILIP G. POTTER,
 GIANCARLO DEVASINI, LUDOVICUS JAN
 VAN DER VELDE, REGINALD FOWLER,
 CRYPTO CAPITAL CORP., and GLOBAL
 TRADE SOLUTIONS AG,

        Defendants.

                               NOTICE OF APPEARANCE

       Please take notice that Constantine P. Economides of ROCHE CYRULNIK FREEDMAN

LLP hereby enters his appearance as counsel in the above-captioned action for Plaintiffs DAVID

LEIBOWITZ, BENJAMIN LEIBOWITZ, JASON LEIBOWITZ, AARON LEIBOWITZ, and

PINCHAS GOLDSHTEIN, and is hereby designated as counsel in this proceeding.


 Dated: January 15, 2020                        Respectfully submitted,
        Miami, Florida                          /s/ Constantine P. Economides
                                                Constantine P. Economides, Esq.
                                                NY Bar. No. 4970133
                                                ROCHE CYRULNIK FREEDMAN LLP
                                                200 S. Biscayne Blvd.
                                                Suite 5500
                                                Miami, FL 33131
                                                Email: ceconomides@rcfllp.com

                                                Attorneys for Plaintiffs
         Case 1:19-cv-09236-KPF Document 60 Filed 01/15/20 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 15, 2020 a true and correct copy of the foregoing

was filed with CM/ECF, which caused a copy to be served on all counsel of record.

                                                  /s/Constantine P. Economides
                                                  Constantine P. Economides




                                              2
